Citation Nr: 0506500	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  04-04 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel

INTRODUCTION

The veteran served on active duty from November 1979 to 
December 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 RO decision that denied the 
veteran's claim of service connection for depression.  

At a July 2004 hearing, the veteran presented testimony 
before the undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file reveals that, when the veteran 
underwent a VA examination in March 2003, the matter of 
whether his service-connected right shoulder aggravated his 
depression was not adequately addressed.  On remand, the 
veteran should be afforded another VA examination so that 
this matter may be properly resolved.  A new VA examination 
is needed, particularly in light of the newly submitted 
statement from Dr. M.R., D.C. (the veteran's treating 
physician); which directly addresses the etiology of the 
veteran's psychiatric problems.  It is also noted that this 
statement from Dr. M.R. has not yet been reviewed by the RO.  
Further, the veteran has desired initial RO review of this 
evidence.  As such, the case must also be remanded so that 
the RO may review this evidence in the first instance.  
38 C.F.R. § 20.1304(c) (2004).

There appear to be outstanding VA medical records, pertaining 
to the veteran's psychiatric health, from the La Jolla 
facility in the early 1980s.  Attempts should be made to 
obtain these records prior to appellate review.  In addition, 
any ongoing examination or treatment records from Dr. M.R. 
should also be obtained.  

It appears that a claim for VA vocational rehabilitation 
services under Chapter 31 of Title 38 of the United States 
Code may be on appeal.  The veteran was issued a Statement of 
the Case (SOC) in June 2003.  This SOC reveals that the 
veteran's claim was denied in October 2002; he filed a 
statement indicating his disagreement, in November 2002; and 
in July 2003 he filed a statement again indicating his desire 
to appeal.  Only the June 2003 SOC and the July 2003 
statement, referenced above, are on file.  The outstanding 
documents are likely housed in a VA vocational rehabilitation 
folder that the Board does not have access to.  On remand, 
this folder should be located and associated with the claims 
folder.  The RO should make a determination as to whether the 
claim has been properly developed for appellate review. 

The case is REMANDED to the RO for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the RO must notify 
the veteran what information and evidence 
is still needed to substantiate his claim 
for service connection for depression.  
The veteran must also be notified of what 
specific portion of that evidence VA will 
secure, and what specific portion he must 
submit.  The RO must advise the veteran 
to submit all pertinent evidence not 
already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining records of treatment 
from private medical professionals, or 
other evidence, if he provides sufficient 
identifying information and written 
authorization.  Finally, the RO must 
address whether the veteran was furnished 
full and complete VCAA notice and 
assistance given the limited time period 
he was given to gather evidence, 
initially cited in a January 2003 letter, 
and, if so, whether he has been 
prejudiced thereby.  

2.  The RO should obtain outstanding 
records regarding the veteran's 
psychiatric disability, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004) to include any outstanding records 
from the VA Medical Center located in La 
Jolla, California, during the periods 
from 1982 to 1985.  In addition, the 
veteran's private physician, Dr. M.R., 
D.C., should be contacted and any 
outstanding records should be obtained.  
All records and/or responses received 
should be associated with the claims 
file.

3.  The RO should make arrangements for 
the veteran to undergo a VA psychiatric 
examination.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
physician for review of the case.  In 
particular, the examiner is requested to 
review the July 2004 statement of Dr. 
M.R., D.C.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any psychiatric disability is 
etiologically related to a disease or 
injury in service or was caused or 
aggravated by his service-connected right 
shoulder disability.  The examiner should 
set forth in detail all findings that 
provide the basis for the opinion(s).  

4.  The RO should obtain the veteran's 
vocational rehabilitation folder and 
associate it with the claims folder.  A 
determination should be made as to 
whether the veteran has a properly 
developed appeal for VA vocational 
rehabilitation benefits.  If the matter 
is properly on appeal, the RO should 
ensure that the case has been properly 
developed prior to returning the case to 
the Board. 

5.  Thereafter, the RO must readjudicate 
the merits of the veteran's claim for 
service connection for depression, based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA, its implementing regulations, and 
the holdings of those Federal courts 
interpreting such body of law.  If the 
benefit sought on appeal remains denied, 
the veteran must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



